UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09174 Aegis Value Fund, Inc. (Exact name of registrant as specified in charter) 6862 Elm Street, Suite 830, McLean, Virginia 22101 (Address of principal executive offices) (Zip code) Aegis Financial Corporation 6862 Elm Street, Suite 830, McLean, Virginia 22101 (Name and address of agent for service) Registrant's telephone number, including area code: (703) 528-7788 Date of fiscal year end: August 31 Date of reporting period: July 1, 2012 – June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August31 of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended June30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. AEGIS VALUE FUND PROXY VOTING RECORD FOR PERIOD JULY 1, 2, 2013 AIRCASTLE LIMITED Security G0129K104 Meeting Type ANNUAL Ticker Symbol AYR Meeting Date 23-MAY-2013 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)RONALD W. ALLEN 2)DOUGLAS A. HACKER 3)RON WAINSHAL Management For For 02 APPOINT ERNST & YOUNG, LLP AS THE COMPANY’S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM (WHICH CONSTITUTES THE AUDITOR FOR THE PURPOSE OF BERMUDA LAW) TO AUDIT THE FINANCIAL STATEMENTS FOR FISCAL YEAR 2, ACTING BY THE AUDIT COMMITTEE, TO DETERMINE THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM’S FEES. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For ALCO STORES INC. Security Meeting Type ANNUAL Ticker Symbol ALCS Meeting Date 4-JUN-2013 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)ROYCE WINSTEN 2)RICHARD E WILSON 3)DENNIS E LOGUE 4)LOLAN C. MACKEY 5)TERRENCE M. BABILLA Management For For 02 RATIFICATION OF GRANT THORNTON LLP AS INDEPENDENT ACCOUNTANTS FOR THE COMPANY FOR THE FISCAL YEAR ENDING FEBRUARY 2, 2014. Management For For 03 ADVISORY VOTE ON THE APPROVAL OF THE COMPANY’S NAMED EXECUTIVE OFFICER COMPENSATION AS DESCRIBED IN THE COMPENSATION DISCUSSION AND ANALYSIS AND TABULAR COMPENSATION DISCLOSURES IN THE PROXY STATEMENT. Management For For 04 ADVISORY VOTE ON THE APPROVAL OF THE FREQUENCY OF STOCKHOLDER VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For ALLIANCE ONE INTERNATIONAL, INC. CUSIP Meeting Type ANNUAL Ticker Symbol AOI Meeting Date 9-AUG-2012 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)JOYCE L. FIZPATRICK 2)J. PIETER SIKKEL 3)JOHN M. HINES 4)MARK W. KEHAYA 5)MARTIN R. WADE, III Management For For 02 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY’S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING MARCH 31, 2013. Management For For 03 ADOPTION OF A RESOLUTION APPROVING, ON AN ADVISORY BASIS, THE COMPENSATION PAID TO THE COMPANY’S NAMED EXECUTIVE OFFICERS. Management For For AMERICAN PACIFIC CORPORATION Security Meeting Type ANNUAL Ticker Symbol APFC Meeting Date 12-MAR-2013 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)JOHN R. GIBSON 2)IAN D. HAFT 3)JAN H. LOEB 4)WILLIAM F. READDY Management For For 02 AN ADVISORY VOTE TO APPROVE THE COMPANY’S EXECUTIVE COMPENSATION. Management For For 03 TO RATIFY THE APPONITMENT OF BDO USA, LLP AS THE COMPANY’S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2013. Management For For AMERICAN SAFETY INSURANCE HOLDINGS, LTD Security G02995101 Meeting Type ANNUAL Ticker Symbol ASI Meeting Date 23-JUL-2012 Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: CODY W. BIRDWELL ELECTION OF DIRECTOR: STEVEN L. GROOT Management Management For For For For 02 TO APPROVE BY A NON-BINDING VOTE THE COMPANY’S EXECUTIVE COMPENSATION (THE “SAY-ON-PAY RESOLUTION”). Management For For 03 04 TO APPROVE THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE COMPANY’S 2 TO APPROVE THE APPOINTMENT OF BDO USA LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS TO SERVE UNTIL THE CONCLUSION OF THE NEXT ANNUAL GENERAL MEETING AND TO AUTHORIZE THE AUDIT COMMITTEE TO SET THEIR REMUNERATION. Management Management For For For For AMERIGO RESOURCES LTD. Security 03074G109 Meeting Type ANNUAL Ticker Symbol ARREF Meeting Date 7-MAY-2013 Item Proposal Type Vote For/Against Management 01 TO SET THE NUMBER OF DIRECTORS AT 8. Management For For 02 DIRECTOR 1)KLAUS ZEITLER 2)ROBERT GAYTON 3)SIDNEY ROBINSON 4)RUSTON GOEPEL 5)MIGUEL GRAU 6)ALBERTO SALAS 7)GEOFF CASTLE 8)GEORGE IRELAND Management For For 03 APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. Management For For 04 TO TRANSACT ANY OTHER BUSINESS THAT MAY PROPERLY COME BEFORE THE MEETING AND ANY ADJORNMENT THEREOF. Management For For ASPEN INSURANCE HOLDINGS LIMITED Security G05384105 Meeting Type ANNUAL Ticker Symbol AHL Meeting Date 24-APR-2013 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)MR. RICHARD BUCKNALL 2)MR. PETER O’FLINN 3)MR. RONALD PRESSMAN 4)MR. GORDON IRELAND Management For For 02 TO PROVIDE A NON-BINDING, ADVISORY VOTE APPROVING THE COMPANY’S EXECUTIVE COMPENSATION (“SAY-ON-PAY VOTE”). Management For For 03 TO PROVIDE A NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF FUTURE EXECUTIVE COMPENSATION VOTES (“SAY-ON-FREQUENCY VOTE”). Management 1 Year For 04 TO APPROVE THE 2 Management Against Against 05 TO RE-APPOINT KPMG AUDIT PLC (“KPMG”), LONGDON, ENGLAND, TO ACT AS THE COMPANY’S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDED DECEMBER 31, 2’S BOARD THROUGH THE AUDIT COMMITTEE TO SET THE REMUNERATION FOR KPMG. Management For For AURICO GOLD INC. Security 05155C105 Meeting Type ANNUAL Ticker Symbol AUQ Meeting Date 13-MAY-2013 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)COLINK. BENNER 2)LUIS M. CHAVEZ 3)RICHARD M. COTERJOHN 4)MARK J. DANIEL 5)PATRICK D. DOWNEY 6)ALAN R. EDWARDS 7)SCOTT G. PERRY 8)RONALD E. SMITH 9)JOSEPH G. SPITERI Management For For 02 APPOINT KPMG LLP, CHARTERED ACCOUNTANTS, AS AUDITORS FOR THE COMPANY, AND TO AUTHORIZE THE DIRECTORS OF THE COMPANY TO SET THE AUDITORS’ REMUNERATION. Management For For 03 CONSIDER AND, IF DEEMED ADVISABLE, PASS AN ORDINARY RESOLUTION TO APPROVE AND RATIFY THE AMENDED AND RESTATED SHAREHOLDER RIGHTS PLAN OF THE COMPANY, THE TEXT OF WHICH RESOLUTION IS SET FORTH IN THE COMPANY’S MANAGEMENT PROXY CIRCULAR DATED APRIL 10, 2013 (THE “PROXY CIRCULAR”). Management Against Against 04 CONSIDER AND, IF DEEMED ADVISABLE, PASS AN ORDINARY RESOLUTION TO APPROVE THE OMNIBUS LONG-TERM INCENTIVE PLAN OF THE COMPANY, THE TEXT OF WHICH RESOLUTION IS SET FORTH IN THE PROXY CIRCULAR. Management Against Against 05 CONSIDER AND, IF DEEMED ADVISABLE, PASS A NON-BINDING ADVISORY RESOLUTION ACCEPTING THE COMPANY’S APPROACH TO EXECUTIVE COMPENSATION AS DESCRIBED IN THE PROXY CIRCULAR, THE TEXT FO WHICH RESOLUTION IS SET FORTH IN THE PROXY CIRCULAR. Management For For BALLANTYNE STRONG, INC. Security Meeting Type ANNUAL Ticker Symbol BTN Meeting Date 09-MAY-2013 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)WILLIAM F. WELSH, II 2)GARY L. CAVEY 3)SAMUEL C. FREITAG 4)MARC E. LEBARON 5)MARK D. HASEBROOCK 6)DONDE PLOWMAN 7)JAMES C. SHAY Management For For 02 THE ADVISORY (NON-BINDING) RESOLUTION REGARDING EXECUTIVE COMPENSATION. Management For For 03 RATIFYING THE APPOINTMENT OF KPMG LLP AS THE COMPANY’S INDEPENDENT AUDITORS Management For For BALTIC TRADING LIMITED Security Y0553W103 Meeting Type ANNUAL Ticker Symbol BALT Meeting Date 16-MAY-2013 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)HARRY A. PERRIN Management For For 02 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT AUDITORS OF BALTIC TRADING FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For BASSETT FURNITURE INDUSTRIES, INC. Security Meeting Type ANNUAL Ticker Symbol BSET Meeting Date 6-MAR-2013 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)PETER W. BROWN, M.D. 2)KRISTINA CASHMAN 3)PAUL FULTON 4)HOWARD H. HAWORTH 5)G. W. HENDERSON, III 6)J. WALTER MCDOWELL 7)DALE C. POND 8)ROBERT H SPILMAN, JR. 9)WILLIAM C. WAMPLER, JR. 10)WILLIAM C. WARDEN, JR. Management For For 02 PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY’S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING NOVEMBER 30, 2012. Management For For 03 PROPOSAL TO CONSIDER AND ACT ON AN ADVISORY VOTE REGARDING THE APPROVAL OF COMPENSATION PAID TO CERTAIN EXECUTIVE OFFICERS Management For For 04 PROPOSAL TO CONSIDER AND ACT ON AN ADVISORY VOTE REGARDING THE FREQUENCY OF STOCKHOLDER APPROVAL OF THE COMPENSATION PAID TO CERTAIN EXECUTIVE OFFICERS Management 1 Year For BOFI HOLDING, INC. Security 05566U108 Meeting Type ANNUAL Ticker Symbol BOFI Meeting Date 8-NOV-2012 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)JERRY F. ENGLERT 2)GREGORY GARRABRANTS 3)PAUL GRINBERG Management For For 02 TO RATIFY THE SELECTION OF CROWE HORWATH LLP AS THE COMPANY’S INDEPENDENT ACCOUNTANTS FOR FISCAL YEAR 2013 Management For For BOWL AMERICA INCORPORATED Security Meeting Type ANNUAL Ticker Symbol BWL.A Meeting Date 4-DEC-2012 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)WARRELN T. BRAHAM 2)ALLAN L. SHER Management For For BRT REALTY TRUST Security Meeting Type ANNUAL Ticker Symbol BRT Meeting Date 14-MAR-2013 Item Proposal Type Vote For/Against Management ELECTION OF TRUSTEE: MATTHEW J. GOULD ELECTION OF TRUSTEE: LOUIS C. GRASSI ELECTION OF TRUSTEE: ISRAEL ROSENZWEIG Management Management Management For For For For For For ELECTION OF TRUSTEE: JEFFREY RUBIN Management For For 02 RATIFY THE APPOINTMENT OF BDO USA, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING SEPTEMBER 30, 2013. Management For For CAL DIVE INTERNATIONAL, INC. Security 12802T101 Meeting Type ANNUAL Ticker Symbol DVR Meeting Date 14-MAY-2013 Item Proposal Type Vote For/Against Management 01 02 03 DIRECTOR 1)JOHN B. REED 2)DAVID E. PRENG TO APPROVE ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS TO APPROVE THE CAL DIVE INTERNATIONAL, INC. 2 Management Management Management For For Against For For Against 04 TO APPROVE THE ISSUANCE OF UP TO 46,122,% CONVERTIBLE SENIOR NOTES DUE 2017 Management For For 05 RATIFY THE APPOINTMENT OF BDO USA, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING SEPTEMBER 30, 2013. Management For For 06 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR EDNING DECEMBER 31, 2013 Management For For CALIFORNIA FIRST NATIONAL BANCORP Security Meeting Type ANNUAL Ticker Symbol CFNB Meeting Date 23-OCT-2012 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)PATRICK E PADDON 2)GLEN T. TSUMA 3)MICHAEL H. LOWRY 4)HARRIS RAVINE 5)DANILO CACCIAMATTA Management For For CENTURY CASINOS, INC. Security Meeting Type ANNUAL Ticker Symbol CNTY Meeting Date 6-MAY-2013 Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: ROBERT S. EICHBERG ELECTION OF DIRECTOR: DINAH CORBACI Management Management For For For For 02 03 05 TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS OUR INDEPENDENT ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013 TO CONSIDER AND VOTE UPON A PROPOSAL TO APPROVE AN ADIVSORY (NON-BINDING) RESOLUTIO REGARDING THE COMPENSATOIN OF THE COMPANY’S NAMED EXECUTIVE OFFICERS. TO CONSIDER AND VOTE UPON A PROPOSAL TO APPROVE AN ADIVSORY (NON-BINDING) RESOLUTION REGARDING WHETHER AN ADVISORY VOTE ON THE COMPENSATIUON OF THE COMPANY’S NAMED EXECUTIVE OFFICERS SHOULD BE HELD ONCE EVERY ONE, TWO OR THREE YEARS Management Management Management For For 1 Year For For Against (3 Years) CITI TRENDS Security 17306X102 Meeting Type ANNUAL Ticker Symbol CTRN Meeting Date 5-JUN-2013 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)BRIAN P. CARNEY 2)JOHN S. LUPO Management For For 02 AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY’S NAMED EXECUTIVE OFFICERS FOR 2012. Management For For 03 RATIFICATION OF THE SELECTION OF KPMG LLP TO BE THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING FEBRUARY 1, 2014. Management For For CITIZENS BANCSHARES CORPORTION Security Meeting Type ANNUAL Ticker Symbol CZBS Meeting Date 22-MAY-2013 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)ROBERT L. BROWN, JR. 2)C. DAVID MOODY, JR. 3)MERCY P. OWENS 4)JAMES E. WILLIAMS Management For For 02 TO RATIFY THE APPOINTMENT OF ELLIOTT DAVIS, LLC AS THE COMPANY’S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For 03 TO ADOPT THE ADVISORY RESOLUTION APPROVING EXECUTIVE COMPENSATION. Management For For COEUR D’ALENE MINES CORPORATION Security Meeting Type ANNUAL Ticker Symbol CDE Meeting Date 14-MAY-2013 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)LINDA L. ADAMANY 2)KEVIN S. CRUTCHFIELD 3)SEBASTIAN EDWARDS 4)RANDOPH E. GRESS 5)MITCHELL J. KREBS 6)ROBERT E. MELLOR 7)JOHN H. ROBINSON 8)J. KENNETH THOMPSON Management For For 02 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management For For 03 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY’S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 Management For For 04 APPROVE A PROPOSAL TO CAHNGE THE STATE FO THE COMPANY’S INCORPORATION FROM IDAHO TO DELAWARE Management For For COMMONWEALTH REIT Security Meeting Type ANNUAL Ticker Symbol CWH Meeting Date 14-MAY-2013 Item Proposal Type Vote For/Against Management 01 TO ELECT THE NOMINEE NAMED IN OUR PROXY STATEMENT TO OUR BOARD OF TRUSTEES AS THE INDEPENDENT TRUSTEE IN GROUP III:JOSEPH L. MOREA Management Against Against 02 TO APPROVE A NONBINDING ADVISORY RESOLUTION ON OUR EXECUTIVE COMPENSATION Management For For 03 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013 Management For For COMMONWEALTH REIT Security Meeting Type CONTESTED CONSENT SOLICITATION OF SHAREHOLDERS Ticker Symbol CWH Meeting Date 21-JUN-2013 Item Proposal Type Vote For/Against Management 01 REMOVAL OF DIRECTOR 1)BARRY M. PORTNOY 2)ADAM D. PORTNOY 3)JOSEPH L. MOREA 4)WILLIAM A. LAMKIN 5)FREDERICK N. ZEYTOONJIAN Corvex/Related For Removal Against CORE-MARK HOLDING COMPANY, INC. Security Meeting Type ANNUAL Ticker Symbol CORE Meeting Date 24-MAY-2013 Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ROBERT A. ALLEN Management For For 1B ELECTION OF DIRECTOR: STUART W. BOOTH Management For For 1C 1D ELECTION OF DIRECTOR: GARY F. COLTER ELECTION OF DIRECTOR: ROBERT G. GROSS Management Management For For For For 1E ELECTION OF DIRECTOR: L. WILLIAM KRAUSE Management For For 1F ELECTION OF DIRECTOR: THOMAS B. PERKINS Management For For 1G ELECTION OF DIRECTOR: HARVEY L. TEPNER Management For For 1H ELECTION OF DIRECTOR: RANDOLPH I. THORNTON Management For For 1I ELECTION OF DIRECTOR: J. MICHAEL WALSH Management For For 02 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 03 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS CORE-MARK’S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO SERVE FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For DALRADIAN RESOURCES INC, TORONTO ON Security Meeting Type ANNUAL Ticker Symbol DNA Meeting Date 27-JUN-2013 Item Proposal Type Vote For/Against Management 01 THE APPOINTMENT OF KPMG LLP, CHARTERED ACCOUNTANTS, AS THE AUDITORS OF THE COMPANY FOR THE ENSUING YEAR AND THE AUTHORIZATION OF THE DIRECTORS TO FIX THEIR REMUNERATION SET FORTH IN THE ACCOMPANYING MANAGEMENT INFORMATION CIRCULAR OF COMPANY DATED MAY 14, 2013 (THE “INFORMATION CIRCULAR”) Management For For ELECTION OF DIRECTOR: PATRICK F.N. ANDERSON ELECTION OF DIRECTOR: THOMAS J. OBRADOVICH ELECTION OF DIRECTOR: ARI B. SUSSMAN ELECTION OF DIRECTOR: SEAN E.O. ROOSEN ELECTION OF DIRECTOR: COLIN K. BENNER ELCTION OF DIRECTOR: RONALD P. GAGEL ELECTION OF DIRECTOR: JONATHAN RUBENSTEIN ELECTION OF DIRECTOR: D. GRENVILLE THOMAS Management Management Management Management Management Management Management Management For For For For For For For For For For For For For For For For 03 04 05 06 THE APPROVAL OF ALL UNALLOCATED OPTIONS UNDER THE COMPANY’S STOCK OPTION PLAN THE RATIFICATION AND CONFIRMATION OF THE ISSUANCE OF AN AGGREGATE OF 225, THE RATIFICATION AND CONFIRMATION OF AN AMENDMENT TO THE COMPANY’S BY-LAW NO. 1A TO ADD AN ADVANCE NOTICE REQUIREMENT FOR NOMINATION OF DIRECTORS BY SHAREHOLDERS IN CERTAIN CIRUMSTANCES, AS MORE PARTICULARLY DESCRIBED IN THE ACCOMPANYING INFORMATION CIRCULAR AT THE DISCRECTION OF THE SAID PROXYHOLDER, UPON ANY AMENDMENT OR VARIATION OF THE ABOVE MATTERS OR ANY OTHER MATTER THAT MAY BE PROPERLY BROUGHT BEFORE THE MEETING OR ANY ADJOURNMENT OR POSTPONEMENT THEREOF, IN SUCH MANNER AS SUCH PROXY, IN SUCH PROXYHOLDER’S SOLE JUDGEMENT, MAY DETERMINE Management Management Management Management For For Against Against For For Against Against DART GROUP PLC Security GB00B1722W11 Meeting Type ANNUAL Ticker Symbol DTG Meeting Date 6-SEP-2012 Item Proposal Type Vote For/Against Management 01 TO RECEIVE THE ACCOUNTS AND THE DIRECTORS’ AND AUDITORS’ REPORT ON THEM Management For For 02 TO DECLARE A FINAL DIVIDEND OF 0.89 PENCE PER ORDINARY SHARE Management For For 03 04 ETO RE-ELECT ANDREW MERRICK AS A DIRECTOR OF THE COMPANY TO RELECT TREVOR CROWLEY AS A DIRECTOR OF THE COPMANY Management Management For For For For 05 06 TO REAPPOINT KPMH AUDIT PLC AS AUDITOR TO AUTHORISE THE DIRECTOR STO DETERMINE THE AUDITORS REMUNERATION Management Management For For For For 07 TO AUTHORISE THE DIRECTORS TO ALLOT SHARES Management For For 08 TO DISAPPLY PRE-EMPTION RIGHTS Management For For 09 TO AUTHORISE THE COMPANY TO MAKE MARKET PURCHASES OF ITS OWN SHARES Management For For DELTA APPAREL, INC. Security Meeting Type ANNUAL Ticker Symbol DLA Meeting Date 8-NOV-2012 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)JAMES A. COCHRAN 2)SAM P. CORTEZ 3)DR. E.J. GATEWOOD 4)DR. G. JAY GOGUE 5)ROBERT W. HUMPHREYS 6)DAVID T. PETERSON 7)SUZANNE B. RUDY 8)ROBERT .E STATON, SR. Management For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For ENDEAVOUR INTERNATIONAL CORPORATION Security 29259G200 Meeting Type ANNUAL Ticker Symbol END Meeting Date 22-MAY-2013 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)WILLIAM L. TRANSIER Management For For 02 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG, LLP AS THE COMPANY’S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2013. Management For For EPL OIL & GAS, INC. Security 26883D108 Meeting Type ANNUAL Ticker Symbol EPL Meeting Date 30-APR-2013 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)CHARLES O. BUCKNER 2)SCOTT A. GRIFFITHS 3)GARY C. HANNA 4)MARC MCCARTHY 5)STEVEN J. PULLY 6)WILLIAM F. WALLACE Management For For 02 03 APPROVE AN AMENDMENT TO THE COMPANY’S 2,474,,564,000 SHARES RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY’S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2013. Management Management Against For Against For 03 APPROVE, BY NON-BINDING ADVISORY BASIS, THE COMPANY’S EXECUTIVE COMPENSATION. Management For For FIRST FEDERAL OF NORTHERN MI BANCORP INC Security 32021X105 Meeting Type ANNUAL Ticker Symbol FFNM Meeting Date 15-MAY-2013 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)KEITH D. WALLACE 2)MICHAEL W. MAHLER Management For For 02 03 04 THE RATIFICATION OF THE APPOINTMENT OF PLANTE & MORAN, PLLC AS THE COMPANY’S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. TO CONSIDER AND ACT UPON A NON-BINDING ADVISORY RESOLUTION REGARDING THE COMPENSATION OF THE COMPANY’S NAMED EXECUTIVE OFFICERS. TO CONSIDER AND ACT UPON AN ADVISORY RESLUTION ON THE FREQUENCY AT WHICH THE COMPANY HOULD INCLUDE AN ADVISORY VOTE REGARDING THE COMPENSATION OF THE COMPANY’S NAMED EXECUTIVE OFFICERS IN ITS PROXY STATEMENT FOR SHAREHOLDER CONSIDERATION Management Management Management For For 1 Year For For For FREQUENCY ELECTRONICS, INC. Security Meeting Type ANNUAL Ticker Symbol FEIM Meeting Date 17-OCT-2012 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)GEN. JOSEPH P. FRANKLIN 2)MARTIN B. BLOCH 3)JOEL GIRSKY 4)ADMIRAL S. ROBERT FOLEY 5)RICHARD SCHWARTZ Management For For 02 TO CONSIDER AND ACT UPON RATIFYING THE APPOINTMENT OF EISNERAMPER LLP AS INDEPENDENT AUDITORS FOR THE FISCAL YEAR COMMENCINMG MAY 1, 2012 Management For For 03 TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT OR ADJOURNMENTS THEREOF. Management No Vote For FRISCH’S RESTAURANTS, INC. Security Meeting Type ANNUAL Ticker Symbol FRS Meeting Date 3-OCT-2012 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)ROBERT J. (RJ) DOURNEY 2)LORRENCE T. KELLAR 3)KAREN F. MAIER 4)WILLIAM J. REIK, JR. 5)DONALD H. WALKER Management For For 02 RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 03 04 APPROVAL OF THE 2 ADVISORY VOTE ON APPROVAL OF EXECUTIVE COMPENSATION Management Management Against For Against For GENON ENERGY, INC. Security 37244E107 Meeting Type SPECIAL Ticker Symbol GEN Meeting Date 9-NOV-2012 Item Proposal Type Vote For/Against Management 01 TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF JULY 20, 2012, BY AND AMONG NRG ENERGY, INC., PLUS MERGER CORPORATION AND GENON ENERGY, INC., AS THE SAME MAY BE AMENDED FROM TIME TO TIME, A COPY OF WHICH IS ATTACHED AS ANNEX A TO THE JOINT PROXY STATEMENT/ PROSPECTUS ACCOMPANYING THIS NOTICE (THE “MERGER” PROPOSAL). Management For For 02 TO CONDUCT AN ADVISORY VOTE ON THE MERGER-RELATED COMPENSATION ARRANGEMENTS OF OUR NAMED EXECUTIVE OFFICERS (THE “MERGER-RELATED COMPENSATION” PROPOSAL). Management For For 03 TO APPROVE ANY MOTION TO ADJOURN THE GENON SPECIAL MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES (THE “GENON ADJOURNMENT” PROPOSAL). Management For For GLOBUS MARITIME LIMITED Security Y27265209 Meeting Type ANNUAL Ticker Symbol GLBS Meeting Date 5-SEP-2012 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)ELIAS S. DEFTEREOS 2)JEFFREY O. PARRY Management For For 02 TO APPROVE THE APPOINTMENT OF ERNST & YOUNG (HELLAS) CERTIFIED AUDITORS ACCOUNTANTS S.A. AS THE COMPANY’S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For HARDINGE INC. Security Meeting Type ANNUAL Ticker Symbol HDNG Meeting Date 7-MAY-2013 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)ROBERT J. LEPOFSKY 2)MITCHELL I. QUAIN 3)RICAHRD L. SIMONS Management For For 02 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY’S INDEPENDENT AUDITOR FOR 2013. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For HORSEHEAD HOLDING CORP Security Meeting Type ANNUAL Ticker Symbol ZINC Meeting Date 9-MAY-2013 Item Proposal Type Vote For/Against Management 01 DIRECTOR 4)JAMES M. HENSLER 5)GEORGE A. SCHREIBER, JR Management For For 02 TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS HORSEHEAD HOLDING CORP.’S INDEPENDENT REGISTERED ACCOUNTING FIRM. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For HUTTIG BUILDING PRODUCTS, INC. Security Meeting Type ANNUAL Ticker Symbol HBPI Meeting Date 22-APR-2013 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)E THAYER BIGELOW 2)RICHARD S. FORTE 3)JON P. VRABELY Management For For 02 03 04 RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management Management Management For For 1 Year For For For INGRAM MICRO INC. Security Meeting Type ANNUAL Ticker Symbol IM Meeting Date 5-JUN-2013 Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: HOWARD I. ATKINS Management For For 1B ELECTION OF DIRECTOR: LESLIE STONE HEISZ Management For For 1C ELECTION OF DIRECTOR: JOHN R. INGRAM Management For For 1D ELECTION OF DIRECTOR: ORRIN H. INGRAM II Management For For 1E ELECTION OF DIRECTOR: DALE R. LAURANCE Management For For 1F ELECTION OF DIRECTOR: LINDA FAYNE LEVINSON Management For For 1G ELECTION OF DIRECTOR: SCOTT A. MCGREGOR Management For For 1H 1I ELECTION OF DIRECTOR: ALAIN MONIE ELECTION OF DIRECTOR: PAUL READ Management Management For For For For 1J ELECTION OF DIRECTOR: MICHAEL T. SMITH Management For For 1K ELECTION OF DIRECTOR: JOE B. WYATT Management For For 02 03 APPROVAL OF EXECUTIVE COMPENSATION IN ADVISORY VOTE. APPROVAL OF FIRST AMENDMENT TO 2 Management Management For Against For Against 04 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For INTEGRATED ELECTRICAL SERVICES, INC. Security 45811E301 Meeting Type ANNUAL Ticker Symbol IESC Meeting Date 5-FEB -2013 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)CHARLES H. BEYNON 2)JOSEPH L. DOWLING III 3)DAVID B. GENDELL 4)JAMES M. LINDSTROM 5)DONALD L. LUKE Management For For 02 APPOINTMENT OF ERNST & YOUNG LLP AS AUDITORS FOR THE COMPANY. Management For For INTERNATIONAL TOWER HILL MINES LTD. Security 46050R102 Meeting Type ANNUAL Ticker Symbol THM Meeting Date 6-JUN-2013 Item Proposal Type Vote For/Against Management 01 02 TO FIX THE NUMBER OF DIRECTORS AT SIX DIRECTOR 1)ANTON DRESCHER 2)TIMOTHY HADDON 3)MARK HAMILTON 4)DANIEL CARRIERE 5)ROGER TAPLIN 6)DONALD EWIGLEBEN Management Management For For For For 03 04 05 06 APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP, CHARTERED ACCOUNTANTS, AS AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2 TO APPROVE THE COMPENSATION PAID TO THE COMPANY’S NEO’S ON AN ADVISORY NON-BINDING BASIS. TO DETERMINE, ON AN ADVISORY NON-BINDING BASIS, THE FREQUENCY OF ADVISORY VOTES WITH RESPECT TO NEO COMPENSATION. TO AMEND THE CURRENT ARTICLES OF THE COMPANY TO INCORPORATE ADVANCE NOTICE PROVISIONS WITH REPSECT TO THE ELECTION OF DIRECTORS OF THE COMPANY Management Management Management Management For For 1 Year For For For Against (3 years) For LEADER ENERGY SERVICES LTD Security CA52168A3047 Meeting Type ANNUAL Ticker Symbol LDRXF Meeting Date 12-JUN-2013 Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: RODNEY J. HAUSER ELECTION OF DIRECTOR: JASON R.D. KRUEGER ELECTION OF DIRECTOR: D. RICHARD SKEITH ELECTION OF DIRECTOR: MOHAMED EL ALEM ELECTION OF DIRECTOR GORDON D. HARRIS ELECTION OF DIRECTOR STEPHEN A.W. AUSTIN ELECTION OF DIRECTOR DOUGLAS A. CUTTS Management Management Management Management Management Management Management For For For For For For For For For For For For For For 02 APPOINTING DELOITTE LLP, CHARTERED ACCOUNTANTS, AS AUDITORS OF THE CORPORATION AT SUCH REMUNERATION AS MAY BE APPROVED BY THE DIRECTORS OF THE CORPORATION. Management For For 03 APPROVING THE EXISTING STOCK OPTION PLAN OF THE CORPORATION, AS DESCRIBED IN THE INFORMATION CIRCULAR. Management For For 04 TO VOTE IN THE PROXYHODLER’S DISCRETION UPON AMENDMENTS OR VARIATIONS TO THE MATTERS IDENTIFIED IN THE NOTICE OF MEETING AND ANY OTHER BUSINESS WHICH MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT THEREOF. Management Abstain For LUBY’S, INC. Security Meeting Type ANNUAL Ticker Symbol LUB Meeting Date 25-JAN-2013 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)JUDITH CRAVEN 2)ARTHUR EMERSON 3)JILL GRIFFIN 4)J.S.B. JENKINS 5)FRANK MARKANTONIS 6)JOE MCKINNEY 7)GASPER MIR III 8)CHRISTOPHER J. PAPPAS 9)HARRIS J. PAPPAS Management For For 02 PROPOSAL TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS THE INDEPENDENT PUBLIC ACCOUNTANTS OF THE CORPORATION. Management For For 03 ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 04 APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE NONEMPLOYEE DIRECTOR STOCK PLAN. Management For For MAGNUM HUNTER RESOURCES CORPORATION Security 55973B102 Meeting Type ANNUAL Ticker Symbol MHR Meeting Date 17-JAN-2013 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)J. RALEIGH BAILES, SR. 2)BRAD BYNUM 3)VICTOR G. CARRILLO 4)GARY C. EVANS 5)STEPHEN C. HURLEY 6)JOE L. MCCLAUGHERTY 7)RONALD D. ORMAND 8)STEVEN A. PFEIFER 9)JEFF SWANSON Management For For 02 THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERCOOPERS LLP AS MAGNUM HUNTER’S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012 Management For For 03 THE APPROVAL OF THE AMENDMENT OF MAGNUM HUNTER’S CERTIFICATE OF INCORPORATION, AS AMENDED, TO INCREASE THE AUTHORIZED NUMBER OF SHARES OF MAGNUM HUNTER COMMON STOCK TO 350,000,000 Management For For 04 05 06 THE APPROVAL OF THE AMENDMENT OF MAGNUM HUNTER’S CERTIFICATE OF INCORPORATION, AS AMENDED, TO INCREASE THE AUTHORIZED NUMBER OF SHARES OF MAGNUM HUNTER PREFERRED STOCK TO 15,000,000 THE APPROVAL OF THE AMENDMENT OF MAGNUM HUNTER’S AMENDED AND RESTATED STOCK INCENTIVE PLAN TO INCREASE THE AGGREGATE NMUMBER OF SHARES OF MAGNUM HUNTER COMMON STOCK THAT MAY BE ISSUED UNDER THE PLAN TO 27,500,000 THE APPROVAL OF AN ADJOURNMENT OF THE MEETING, IF NECESSARY, TO SOLICIT ADDITIOANL PROXIES IN FAVOR OF THE FOREGOING PROPOSALS Management Management Management For Against For For Against For MCEWEN MINING INC. Security 58039P107 Meeting Type ANNUAL Ticker Symbol MUX Meeting Date 16-MAY-2013 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)ROBERT M. MCEWEN 2)MICHELE L. ASHBY 3)LEANNE M. BAKER 4)DONALD R.M. QUICK 5)MICHAEL L. STEIN 6)ALLEN V. AMBROSE 7)RICHARD W. BRISSENDEN Management For For 02 SAY ON PAY – AN ADVISORY VOTE ON THE APPROVAL OF COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 03 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPNAY’S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For MERCATOR MINERALS LTD. Security Meeting Type ANNUAL Ticker Symbol ML Meeting Date 24-JUN-2013 Item Proposal Type Vote For/Against Management 01 02 TO SET THE NUMBER OF DIRECTORS AT EIGHT (8). DIRECTOR 1)COLIN K. BENNER 2)JOHN H. BOWLES 3)JOSEPH M. KEANE 4)D. BRUCE MCLEOD 5)ROBERT J. QUINN 6)STEPHEN P. QUIN 7)DANIEL TELLECHEA 8)R. EARL VANKOUGHNETT Management Management For For For For 03 04 APPOINTMENT OF KPMG LLP, CHARTERED ACCOUNTANTS, AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. TO APPROVE THE RESOLUTIONS SET OUT IN THE INFORMATION CIRCULAR APPROVING THE ADVANCE NOTICE POLICY. Management Management For For For For MITCHAM INDUSTRIES, INC. Security Meeting Type ANNUAL Ticker Symbol MIND Meeting Date 25-JUL-2013 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)BILLY F. MITCHAM, JR. 2)PETER H. BLUM 3)ROBERT P. CAPPS 4)R. DEAN LEWIS 5)JOHN F. SCHWALBE 6)ROBERT J. ALBERS Management For For 02 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 03 04 05 ADOPT AN AMENDMENT AND RESTATEMENT (“THE AMENDMENT”) TO THE MITCHAM INDUSTRIES, INC. STOCK AWARDS PLAN, AS AMENDED (“THE PLAN”). RE-APPROVE THE MATERIAL TERMS OF THE PLAN AS AMENDED BY THE AMENDMENT PURSUANT OT SECTION 162(M) OF THE INTERNAL REVENUE CODE. RATIFICATION OF THE SELETION OF HEIN & ASSOCIATES LLP AS MITCHAM INDUSTRIES, INC.’S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2014. Management Management Management Against For For Against For For NASH-FINCH COMPANY Security Meeting Type ANNUAL Ticker Symbol NAFC Meeting Date 24-APR-2013 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)CHRISTOPHER W. BODINE 2)ALEC C. COVINGTON 3)MICKEY P. FORET 4)DOUGLAS A. HACKER 5)HAWTHORNE L. PROCTOR 6)WILLIAM R. VOSS Management For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION (“SAY ON PAY”) Management For For 03 RATIFICATION OF THE SELECTION OF GRANT THORNTON LLP AS THE COMPANY’S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For OLYMPIC STEEL, INC. Security 68162K106 Meeting Type ANNUAL Ticker Symbol ZEUS Meeting Date 3-MAY-2013 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)MICHAEL D. SIEGAL 2)ARTHUR F. ANTON 3)DONALD R. MCNEELEY 4)JAMES B. MEATHE Management For For 02 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITORS. Management For For 03 APPROVAL ON AN ADVISORY BASIS, OF OLYMPIC STEEL, INC.’S NAMED EXECUTIVE OFFICER COMPENSATION. Management For For PATTERSON-UTI ENERGY, INC. Security Meeting Type ANNUAL Ticker Symbol PTEN Meeting Date 5-JUN-2013 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)MARK S. SIEGEL 2)KENNETH N. BERNS 3)CHARLES O. BUCKNER 4)MICHAEL W. CONLON 5)CURTIS W. HUFF 6)TERRY H. HUNT 7)CLOYCE A. TALBOTT Management For For 02 APPROVAL OF AN ADVISORY RESOLUTION ON PATTERSON-UTI’S COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS. Management For For 03 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF PATTERSON-UTI FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For PMC COMMERCIAL TRUST Security Meeting Type ANNUAL Ticker Symbol PCC Meeting Date 14-JUN-2013 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)NATHAN G. COHEN 2)MARTHA ROSEMORE MORROW 3)BARRY A. IMBER 4)IRVING MUNN 5)JAN F. SALIT Management For For 02 TO CONSIDER AND APPROVE, BY AN ADVISORY VOTE, EXECUTIVE COMPENSATION. Management For For 03 TO CONSIDER AND RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF PMC CONMMERCIAL FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For QUESTERRE ENERGY CORP Security CA74836K1003 Meeting Type ANNUAL Ticker Symbol QTEYF Meeting Date 11-JUN-2013 Item Proposal Type Vote For/Against Management 01 TO FIX THE NUMBER OF DIRECTORS TO BE ELECTED AT THE MEETING AT SIX (6). Management For For 02 DIRECTORS 1)LES R. BEDDOES, JR 2)MICHAEL BINNION 3)PEDER PAUS 4)ALAIN SANS CARTIER 5)DENNIS SYKORA 6)BJORN TONNESSEN Management For For 03 04 TO APPOINT PRICEWATERHOUSECOOPERS LLP, CHARTERED ACCOUNTANTS AS AUDITOR OF THE CORPORATINO FOR THE ENSUING YEAR AND TO AUTHORIZE THE BOARD OF DIRECTORS OF THE CORPORATION TO FIX THE AUDITOR’S REMUNERATION. TO CONSIDER AND, IF APPROPRIATE, PASS AN ORDINARY RESOLUTION APPROVING THE SHAREHOLDER RIGHTS PLAN AGREEMENT OF THE CORPORATION, AS MORE PARTICULARLY SET FORTH IN THE ACCOMPANYING MANAGEMENT INFORMATION CIRCULAR Management Management For For For For REPUBLIC AIRWAYS HOLDINGS INC. Security Meeting Type ANNUAL Ticker Symbol RJET Meeting Date 1-AUG-2012 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)BRYAN K. BEDFORD 2)LAWRENCE J. COHEN 3)NEAL S. COHEN 4)DOUGLAS J. LAMBERT 5)MARK L. PLAUMANN 6)RICHARD P. SCHIFTER 7)DAVID N. SIEGEL Management For For 02 ADIVSORY (NONBIINDING) VOTE TO APPROVE NAEMD EXECUTIVE OFFICER COMPENSATION. Management For For 03 RATIFICATION OF THE APPOINTMET OF DELOITTE & TOUCHE LLP AS THE COMPANY’S INDEPENDENT REGISTERED PUBIC ACCOUTANTS. Management For For 04 STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A POLICY THAT THE CHAIRMAN OF THE BOARD OF DIRECTORS BE AN INDEPENDENT DIRECTOR Stockholder Against For RESOLUTE FOREST PRODUCTS Security 76117W109 Meeting Type ANNUAL Ticker Symbol RFP Meeting Date 16-MAY-2013 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)MICHEL P. DEBIENS 2)JENNIFER C. DOLAN 3)RICHARD D. FALCONER 4)RICHARD GARNEAU 5)JEFFREY A. HEARN 6)BRADLEY P. MARTIN 7)ALAIN RHEAUME 8)MICHAEL ROUSSEAU 9)DAVID H. WILKINS Management For For 02 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP APPOINTMENT Management For For 03 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION (“SAY ON PAY”) Management For For RUBICON TECHNOLOGY, INC. Security 78112T107 Meeting Type ANNUAL Ticker Symbol RBCN Meeting Date 26-JUN-2013 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)DON N. AQUILANO 2)DONALD R. CALDWELL Management For For 02 PROPOSAL TO RATIFY THE SELECTION OF GRANT THRONTON LLP AS THE COMPANY’S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For SANMINA CORPORATION Security Meeting Type ANNUAL Ticker Symbol SANM Meeting Date 11-MAR-2013 Item Proposal Type Vote For/Against Management 1A 1B ELECTION OF DIRECTOR: JURE SOLA ELECTION OF DIRECTOR: NEIL R. BONKE Management For For 1C ELECTION OF DIRECTOR: JOHN P. GOLDSBERRY Management For For 1D ELECTION OF DIRECTOR: JOESPH G. LICATA, JR. Management For For 1E ELECTION OF DIRECTOR: JEAN MANAS Management For For 1F ELECTION OF DIRECTOR: MARIO M. ROSATI Management For For 1G ELECTION OF DIRECTOR: WAYNE SHORTRIDGE Management For For 1H ELECTION OF DIRECTOR: JACKIE M. WARD Management For For 02 TO RATIFY THE APPOINTMENT OF KPMG LLP AS SANMINA CORPORATION’S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. Management For For 03 APPROVE THE RESERVATION OF 1,700, Management Against Against 04 TO APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, THE COMPENSATION OF SANMINA CORPORATION’S NAMED EXECUTIVE OFFICERS. Management For For SPARTON CORPORATION Security Meeting Type ANNUAL Ticker Symbol SPA Meeting Date 24-OCT-2012 Item Proposal Type Vote For/Against Management 01 DIRECTOR A.JAMES D. FAST B.JOSEPH J. HARTNETT C.CHARLES R. KUMMETH D.DAVID P. MOLFENTER E.DOUGLAS R. SCHRANK F.JAMES R. SWARTWOUT G.CARY B. WOOD Management For For 02 RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE CORPORATION FOR THE FISCAL YEAR ENDING JUNE 30, 2 Management For For 03 TO APPROVE THE NAMED EXECUTIVE OFFICER COMPENSATION BY AN ADVISORY VOTE. Management For For STARTEK, INC. Security 85569C107 Meeting Type ANNUAL Ticker Symbol SRT Meeting Date 6-MAY-2013 Item Proposal Type Vote For/Against Management 01 DIRECTOR A.CHAD A. CARLSON B.JACK D. PLATING C.BENJAMIN L. ROSENZWEIG D.ROBERT SHEFT E.ED ZSCHAU Management For For 02 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For 03 TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For SUPERIOR INDUSTRIES INTERNATIONAL, INC. Security Meeting Type ANNUAL (Gamco Blue Voting Instructions) Ticker Symbol SUP Meeting Date 17-MAY-2013 Item Proposal Type Vote For/Against Management 01 02 COMPANY’S PROPOSAL TO APPROVE AN AMENDMENT TO THE ARTICLES OF INCORPORATION TO DECLASSIFY THE BOARD FO DIRECTORS AND PROVIDE FOR THE ANNUAL ELECTION OF THE BOARD OF DIRECTORS DIRECTOR 1)WALTER M. SCHENKER Management Management For For For For 03 04 05 06 ELECTION OF DIRECTOR: A.WALTER M. SCHENKER B.STEVEN J. BORICK C.FRANCISCO S. URANGA COMPANY’S PROPOSAL TO APPROVE THE AMENDED AND RESTATED 2 COMPANY’S PROPOSAL TO APPROVE THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE AMENDED AND RESTATED 2 COMPANY’S PROPOSAL TO APPROVE EXECUTIVE COMPENSATION ON AN ADVISORY BASIS Management Management Management Management For For For Against For For For Against SWS GROUP INC. Security 78503N107 Meeting Type ANNUAL Ticker Symbol SWS Meeting Date 15-NOV-2012 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)ROBERT A. BUCHHOLZ 2)BRODIE L. COBB 3)J. TAYLOR CRANDALL 4)CHRISTIE S. FLANAGAN 5)GERALD J. FORD 6)LARRY A. JOBE 7)TYREE B. MILLER 8)DR. MIKE MOSES 9)JAMES H. ROSS 10)JOEL T. WILLIAMS III Management For For 02 APPROVE THE SWS GROUP, INC. 2 Management Against Against 03 ADVISORY APPROVAL OF THE COMPANY’S EXECUTIVE COMPENSATION. Management For For 04 THE RATIFICATION OF THE SELECTION OF GRANT THORNTON LLP AS THE COMPANY’S INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING JUNE 28, 2013. Management For For SYPRIS SOLUTIONS, INC. Security Meeting Type ANNUAL Ticker Symbol SYPR Meeting Date 7-MAY-2013 Item Proposal Type Vote For/Against Management 01 02 03 DIRECTOR 1)R. SCOTT GILL 2)ROBERT F. LENTZ 3)ROBERT SROKA TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THIS PROXY STATEMENT SAY ON FREQUENCY – AN ADVISORY VOTE ON THE APPROVAL OF THE FREQUENCY OF SHAREHOLDER VOTES ON EXECUTIVE COMPENSATION. Management Management Management For For 1 Year For For For TANDY BRANDS ACCESSORIES, INC. Security Meeting Type ANNUAL Ticker Symbol TBAC Meeting Date 16-OCT-2012 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)MR. R.R. HEMMINGHAUS 2)MR. N.R. MCGEACHY, III 3)MS. LISBETH R. MCNABB 4)MS. COLOMBE M. NICHOLAS 5)MR. WILLIAM D. SUMMITT Management For For 02 03 TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS INDEPENDENT AUDITOR FOR FISCAL 2013. TO APPROVE AND ADOPT THE 2 Management Management For For For For TECUMSEH PRODUCTS COMPANY Security Meeting Type ANNUAL Ticker Symbol TECU Meeting Date 24-APR-2013 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)JAMES J. CONNOR 2)STEVEN J. LEBOWSKI 3)ZACHARY E. SAVAS 4)TERENCE C. SEIKEL 5)STEPHANIE H. BOYSE Management For For Withhold For For For For Against For For 02 THE PROPOSAL TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY’S INDEPENDENT ACCOUNTANT FOR THE CURRENT YEAR. Management For For 03 THE PROPOSAL TO APPROVE (ON AN ADVISORY BASIS) THE COMPENSATION OF OUR NAMED EXECUTIVE OFFIERS Management For For TETRA TECHNOLOGIES, INC. Security 88162F105 Meeting Type ANNUAL Ticker Symbol TTI Meeting Date 3-MAY-2013 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)THOMAS R. BATES, JR. 2)STUART M. BRIGHTMAN 3)PAUL D. COOMBS 4)RALPH S. CUNNINGHAM 5)TOM H. DELIMITROS 6)GEOFFREY M. HERTEL 7)KENNETH P. MITCHELL 8)WILLIAM D. SULLIVAN 9)KENNETH E. WHITE, JR. Management For For 02 TO RATIFY AND APPROVE THE APPOINTMENT OF ERNST & YOUNG LLP AS TETRA’S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 03 04 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF TETRA TECHNOLOGIES, INC. TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE TETRA TECHNOLOGIES, INC. 2 Management Management For Against For Against THORNTONS PLC Security GB0008901935 Meeting Type ANNUAL Ticker Symbol THT Meeting Date 25-OCT-2012 Item Proposal Type Vote For/Against Management 01 02 03 04 05 06 07 08 09 10 TO RECEIVE THE REPORT OF THE DIRECTORS AND FINANCIAL STATEMENTS TO APPROVE THE REPORT ON THE DIRECTORS’ REMUNERATION TO REAPPOINT DIANA HOUGHTON AS A DIRECTOR TO REAPPOINT PAUL WILKINSON AS A DIRECTOR TO REAPPOINT MICHAEL KILLICK AS A DIRECTOR TO REAPPOINT KEITH EDELMAN AS A DIRECTOR TO REAPPOINT PRICEWATERHOUSECOOPERS AS AUDITORS AND TO AUTHORISE THE AUDIT COMMITTEE TO DETERMINE THEIR REMUNERATION AUTHORITY TO ALLOT SHARES – SECTION AUTHORITY TO ALLOT SHARES FOR CASH – SECTION AUTHORITY TO PURCAHSE OWN SHARES – SECTION TO APPROVE THE HOLDING OF GENERAL MEETINGS (OTHER THAN ANNUAL GENERAL MEETINGS) ON 14 CLEAR DAYS’ NOTICE Management Management Management Management Management Management Management Management Management Management Management For For For For For For For For For Against For For For For For For For For For For Against For ULTRAPETROL (BAHAMAS) LIMITED Security P94398107 Meeting Type SPECIAL Ticker Symbol UPL Meeting Date 2-JULY-2012 Item Proposal Type Vote For/Against Management 01 AMENDMENT TO CLAUSE 6 OF THE SECOND AMENDED AND RESTATED MEMORANDUM OF ASSOCIATION WHICH IS INTEDED TO INCREASE THE AUTHORISED SHARE CAPITAL FROM US$1,000,000.00 CONSISTING OF (100,000) SHARES OF COMMON STOCK WITH A PAR VALUE OF US$0.01 PER SHARE. Management For For 02 ADOPTION BY THE COMPANY OF THE THIRD AMENDED AND RESTATED MEMORANDUM OF ASSOCIATION, AND SIXTH AMENDED AND RESTATED ARTICLES OF ASSOCIATION,DRAFTS OF WHICH ARE ANNEXED TO THE PROXY STATEMENT AS EXHIBITS 1 AND 2 RESPECTIVELY. Management For For UNIFI, INC. Security Meeting Type ANNUAL Ticker Symbol UFI Meeting Date 24-OCT-2012 Item Proposal Vote For/Against Management 01 DIRECTOR 1)WILLIAM J. ARMFIELD, IV 2)R. ROGER BERRIER, JR. 3)ARCHIBALD COX, JR. 4)WILLIAM L. JASPER 5)KENNETH G. LANGONE 6)GOERGE R. PERKINS, JR. 7)SUZANNE M. PRESENT 8)WILLIAM M. SAMS 9)G. ALFRED WEBSTER 10)MITCHEL WEINBERGER For For 02 AN ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION. For For 03 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY’S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2013. For For VERSAR, INC. Security Meeting Type ANNUAL Ticker Symbol VSR Meeting Date 13-NOV-2012 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)ROBERT L. DURFEE 2)PAUL J. HOEPER 3)JAMES L. GALLAGHER 4)AMORETTA M. HOEBER 5)AMIR A. METRY 6)ANTHONY L. OTTEN 7)RUTH I. DREESSEN 8)J.A. WAGONHURST, SR. Management For For 02 RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS INDEPENDENT ACCOUNTANTS FOR FISCAL YEAR 2013. Management For For WHITE MOUNTAINS INSURANCE GROUP, LTD. Security G9618E107 Meeting Type ANNUAL Ticker Symbol WTM Meeting Date 23-MAY-2013 Item Proposal Type Vote For/Against Management 01 DIRECTOR 1)M.W. DAVIS* 2)HOLIDAY* 3)SMITH* 4)J. DAVIS+ 5)LARS EK+ 6)KENSIL+ 7)ONSELIUS+ 8)THORSTENSSON+ 9)WATERS+ 10)NICOLL@ 11)PEARSON@ 12)TRACE@ 13)WATERS@ 14)PITTS# 15)REPAS# 16)TRACE# 17)WATERS# 18)REPASY## 19)TRACE## 20)WATERS## 21)REPASY& 22)THORSTENSSON& 23)TRACE& 24)WATERS& 25)DASHFIELD! 26)LARS EK! 27)THORSTENSSON! 28)WATERS! 29)BREHM$ 30)KOLAR$ 31)NICOLL$ 32)TREACY$ 33)BARRETTE$$ 34)FOY$$ 35)PITTS$$ 36)TRACE$$ Management For For 10 11 APPROVAL OF THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. APPROVAL OF SHARE INVENTORY FOR AND PERFORMACE CRITERIA IN, THE COMPANY’S LONG-TERM INCENTIVE PLAN (“LTIP”). Management Management For Against For Against 12 APPROVAL OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP (“PWC”) AS THE COMPANY’S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For WPX ENERGY, INC. Security 98212B103 Meeting Type ANNUAL Ticker Symbol WPX Meeting Date 22-MAY-2013 Item Proposal Type Vote For/Against Management 1A 1B 1C ELECTION OF DIRECTOR: JOHN A. CARRIG ELECTION OF DIRECTOR: HENRY E. LENTZ ELECTION OF DIRECTOR: WILLIAM G. LOWRIE Management Management Management For For For For For For 02 03 04 AN ADVISORY VOTE ON THE APPROVAL OF THE FREQUENCY OF SHAREHOLDER VOTES ON EXECUTIVE COMPENSATION. PROPOSAL TO APPROVE THE WPX ENERGY, INC. 2 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2013. Management Management Management 1 Year Against For For Against For ZAZA ENERGY CORPORATION Security 98919T100 Meeting Type ANNUAL Ticker Symbol ZAZA Meeting Date 30-MAY-2013 Item Proposal Type Vote For/Against Management 1A 1B 1C 1D 1E 1F 02 03 04 05 ELECTION OF DIRECTOR: TODD A. BROOKS ELECTION OF DIRECTOR: TRAVIS H. BURRIS ELECTION OF DIRECTOR: JOHN E. HEARN, JR. ELECTION OF DIRECTOR: GASON L. KEARBY ELECTION OF DIRECTOR: A. HAAG SHERMAN ELECTION OF DIRECTOR: HERBERT C. WILLIAMSON APPROVAL OF AN AMENDMENT TO THE ZAZA ENERGY CORPORATION LONG-TERM INCENTIVE PLAN TO AUTOMATICALLY ADD SHARES FOR AVAILABILITY ON AN ANNUAL BASIS. GRANT OF DISCRETIONARY AUTHORITY TO THE BOARD OF DIRECTORS TO EFFECT A REVERSE SPLIT OF THE COMMON STOCK WITHIN ONE YEAR OF SUCH GRANT WITH A RANT OF ONE-FOR-TWO TO ONE-FOR-TWENTY-FIVE. APPROVAL OF THE ISSUANCE OF COMMON STOCK IN EXCESS OF 20% OF THE OUTSTANDING SHARES FOR ANY CONVERSION OF OR PAYMENT OF INTEREST MAKE-WHOLE PREMIUM ON THE COMPANY’S 9.00% SENIOR CONVERTIBLE NOTES DUE 2017. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management Management Management Management Management Management Management Management Management Management For For For For For For Against For For For For For For For For For Against For For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Aegis Value Fund, Inc. By (Signature and Title) /s/ Scott L. Barbee Scott L. Barbee, President, Aegis Value Fund, Inc. DateJuly 25, 2013
